       Case 3:16-cv-00580-AC      Document 450     Filed 01/25/19   Page 1 of 4



Robert C. Weaver, Jr., OSB #801350
E-Mail: rweaver@gsblaw.com
Gary I. Grenley, OSB #751380
E-Mail: ggrenley@gsblaw.com
Paul H. Trinchero, OSB #014397
E-Mail: ptrinchero@gsblaw.com
Eryn Karpinski Hoerster, OSB #106126
E-Mail: ehoerster@gsblaw.com
Daniel L. Keppler, OSB #923537
E-Mail: dkeppler@gsblaw.com
Garvey Schubert Barer
121 SW Morrison Street, Eleventh Floor
Portland, Oregon 97204-3141
Telephone: (503) 228-3939

Peter A. Wald (admitted pro hac vice)
E-Mail: peter.wald@lw.com
Gavin M. Masuda (admitted pro hac vice)
E-Mail: gavin.masuda@lw.com
Nicole C. Valco (admitted pro hac vice)
E-Mail: nicole.valco@lw.com
Marcy C. Priedeman (admitted pro hac vice)
E-Mail: marcy.priedeman@lw.com
Latham & Watkins LLP
505 Montgomery Street, Suite 2000
San Francisco, California 94111
Telephone: (415) 391-0600

Attorneys for Defendant Deloitte & Touche LLP
(Additional Counsel Listed on Signature Page)

                           UNITED STATES DISTRICT COURT
                               DISTRICT OF OREGON
                                PORTLAND DIVISION
LAWRENCE P. CIUFFITELLI, for himself         Case No. 3:16-cv-00580-AC
and as Trustee of CIUFFITELLI
REVOCABLE TRUST, et al.,                     DEFENDANT DELOITTE & TOUCHE
                                             LLP’S REPLY IN SUPPORT OF MOTION
                 Plaintiffs,                 FOR LEAVE TO FILE THIRD-PARTY
       v.                                    COMPLAINT FOR CONTRIBUTION

DELOITTE & TOUCHE LLP;                       Oral Argument Requested
EISNERAMPER LLP; SIDLEY AUSTIN
LLP; TONKON TORP LLP; TD
AMERITRADE, INC.; INTEGRITY BANK
& TRUST; and DUFF & PHELPS, LLC

                 Defendants.


DEFENDANT DELOITTE & TOUCHE LLP’S REPLY IN SUPPORT OF
MOTION FOR LEAVE TO FILE THIRD-PARTY COMPLAINT FOR CONTRIBUTION
            Case 3:16-cv-00580-AC          Document 450        Filed 01/25/19     Page 2 of 4




                                          Reply Memorandum

           Deloitte’s proposed Third-Party Complaint for Contribution (the “Deloitte Complaint”)

against Strategic Capital Group, LLC, RP Capital, LLC, and Private Advisory Group, LLC, is

identical to the Third-Party Complaint filed as of right by Defendant Sidley Austin LLP on

December 10, 2018 (the “Sidley Complaint,” together with the Deloitte Complaint,

“Complaints”). (Dkt. 422). Plaintiffs’ principal opposition to Deloitte’s Motion for Leave to

File the Deloitte Complaint (“Motion”) is that the Sidley Complaint is improper and should be

stricken. See Dkt. 437, at 1 (incorporating arguments made against the Sidley Complaint and

arguing that the Motion was “based on the false premise that Sidley’s claims against the Third-

Party Defendants will remain in this action”). Plaintiffs are wrong for the reasons stated in

Sidley’s Opposition to Plaintiffs’ Motion to Strike, which Deloitte incorporates and adopts here.

           In addition, Deloitte notes Plaintiffs’ assertion that “other contribution actions will follow

any trial of this action”—referencing the Aequitas investor actions pending before Judge

Kathleen Dailey of the Multnomah County Circuit Court. See Dkt. 436, at 19. Plaintiffs’

assertion is incorrect because Judge Dailey has already permitted Deloitte to assert claims for

contribution in those actions; and in so doing has rejected Plaintiffs’ position that contribution

claims cannot be brought until judgments have been paid. See Declaration of Gavin M. Masuda

in Support of Reply, Ex. 1 (Dec. 13, 2018 Hr’g Tr. in Charles Ramsdell v. Deloitte & Touche,

LLP, No. 16CV40659) at 29:5-9; see also Diamond Foods, Inc. v. Hottrix, LLC, No. 14-CV-

03162-BLF, 2018 WL 500241, at *2 (N.D. Cal. Jan. 22, 2018) (“[T]he purpose of Rule 14 is to

promote judicial efficiency, and leave to file a third-party claim is liberally granted in

furtherance of that policy.”); Verd v. I-Flow, LLC, No. 3:11-cv-00677, 2013 U.S. Dist. LEXIS

70807 (D. Or. May 14, 2013). Plaintiffs’ supposition that separate litigation over contribution

rights will follow the cases already pending is unfounded. As the cases recognize, there are

efficiencies in trying these claims together in a single action before a single jury, which will hear

all of the relevant evidence and thereby be positioned to allocate liability (if any) among the

parties.

Page 1 – DEFENDANT DELOITTE & TOUCHE LLP’S REPLY IN SUPPORT OF
MOTION FOR LEAVE TO FILE THIRD-PARTY COMPLAINT FOR CONTRIBUTION
         Case 3:16-cv-00580-AC          Document 450        Filed 01/25/19     Page 3 of 4




       The only unique argument Plaintiffs offer against the Deloitte Complaint is that

Deloitte’s “delay” in filing the Deloitte Complaint somehow prejudices them. See Dkt. 437, at 3

(arguing that Deloitte “wait[ed] nearly three years into the litigation to assert the claims” and

there is “no justification for Deloitte’s delay”). But as this Court is aware, Deloitte did not file

(and was not required to file) its answer to Plaintiffs’ operative complaint until November 19,

2018. See Fed. R. Civ. P. 14(a)(1) (permitting third-party claims as a matter of right “14 days

after serving its original answer”). The only “delay,” therefore, is the one week period between

Deloitte’s as-of-right filing deadline (December 3, 2018), and the date on which it moved this

Court for leave to file the Deloitte Complaint (December 11, 2018). Plaintiffs can point to no

prejudice arising from the one-week passage of time between Deloitte’s as-of-right deadline and

the date of its Motion—especially where the Deloitte Complaint adds nothing to this case that

has not already been added by the Sidley Complaint and, with no case schedule in place,

Plaintiffs have ample opportunity to respond to the Complaints in discovery. See Bird v. Keefe

Kaplan Mar., Inc., 2015 U.S. Dist. LEXIS 103435, at *8 (N.D. Cal. Aug. 6, 2015) (noting that

“even if the Motion [for leave to file a third-party complaint] could have been brought earlier,

the Court is not persuaded that this delay alone justifies denying [the moving party]’s request”);

see also Joe Hand Prods. v. Davis, 2012 U.S. Dist. LEXIS 172299, at *4 (N.D. Cal. Dec. 4,

2012) (finding motion timely because the plaintiff had “ample opportunity to respond to the

addition” of a third party, where “the parties still ha[d] six more months to take fact discovery

and nearly a full year before trial [was] set to begin”).

       The Sidley Complaint was filed as of right and should not be stricken. The identical

Deloitte Complaint causes no independent prejudice to Plaintiffs and adds no incremental burden

to the Court or this litigation, assuming the Sidley Complaint is left to stand. Deloitte’s Motion

should be granted.




Page 2 – DEFENDANT DELOITTE & TOUCHE LLP’S REPLY IN SUPPORT OF
MOTION FOR LEAVE TO FILE THIRD-PARTY COMPLAINT FOR CONTRIBUTION
        Case 3:16-cv-00580-AC   Document 450    Filed 01/25/19    Page 4 of 4




Dated: January 25, 2019                   LATHAM & WATKINS LLP

                                          By: s/ Peter A. Wald
                                             Peter A. Wald (admitted pro hac vice)
                                             Gavin M. Masuda (admitted pro hac vice)
                                             Nicole C. Valco (admitted pro hac vice)
                                             Marcy C. Priedeman (admitted pro hac vice)
                                             505 Montgomery Street, Suite 2000
                                             San Francisco, CA 94111-6538
                                             Telephone: (415) 391-0600
                                             Email: peter.wald@lw.com
                                                     gavin.masuda@lw.com
                                                     nicole.valco@lw.com
                                                     marcy.priedeman@lw.com

                                          –And–

                                               Nicholas J. Siciliano (admitted pro hac vice)
                                               LATHAM & WATKINS LLP
                                               330 North Wabash Avenue, Suite 2800
                                               Chicago, IL 60611
                                               Telephone: (312) 876-7700
                                               Email: nicholas.siciliano@lw.com

                                          –And–

                                               Robert C. Weaver, Jr., OSB No. 801350
                                               Gary I. Grenley, OSB No. 751380
                                               Paul H. Trinchero, OSB No. 014397
                                               Eryn Karpinski Hoerster, OSB No. 106126
                                               Daniel L. Keppler, OSB No. 923537
                                               GARVEY SCHUBERT BARER
                                               121 SW Morrison Street, 11th Floor
                                               Portland, OR 97204
                                               Telephone: (503) 228-3939
                                               Email: rweaver@gsblaw.com
                                                      ggrenley@gsblaw.com
                                                      ptrinchero@gsblaw.com
                                                      ehoerster@gsblaw.com
                                                      dkeppler@gsblaw.com

                                          Attorneys for Defendant Deloitte & Touche LLP




Page 3 – DEFENDANT DELOITTE & TOUCHE LLP’S REPLY IN SUPPORT OF
MOTION FOR LEAVE TO FILE THIRD-PARTY COMPLAINT FOR CONTRIBUTION
